Citation Nr: 0518393	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-05 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's service connection claim for a 
respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a respiratory disability.  He responded by filing an 
August 2000 Notice of Disagreement, and was sent an April 
2002 Statement of the Case.  He then filed a May 2002 VA Form 
9, perfecting his appeal of this issue.  

Also within the RO's June 2000 rating decision, the veteran 
was denied entitlement to service connection for tinnitus and 
bilateral hearing loss.  He filed an August 2000 Notice of 
Disagreement regarding this determination.  However, in an 
April 2002 rating decision, the veteran was subsequently 
awarded service connection for tinnitus and bilateral hearing 
loss.  Because the veteran was awarded service connection for 
these disabilities, they are no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a December 1995 decision, the RO denied the veteran 
entitlement to service connection for a respiratory 
disability, and veteran did not perfect an appeal of this 
determination.  

3.  The evidence submitted since the December 1995 denial of 
the veteran's claim for service connection for a respiratory 
disability does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  


CONCLUSIONS OF LAW

1.  The RO's December 1995 decision denying the veteran 
service connection for a respiratory disability is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).  

2.  Evidence submitted since the RO's December 1995 decision 
is not new and material with respect to the claim for service 
connection for a respiratory disability, and the claim for 
that benefit may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2002 
Statement of the Case, the October 2004 Supplemental 
Statement of the Case, and April 2001 and December 2004 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical centers in Miami, and Watertown, FL, and these 
records were obtained.  Private medical records also have 
been obtained, as indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeal is ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 2000, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2004, in light of the additional development performed 
subsequent to June 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks to reopen his service connection claim for 
a respiratory disability.  This claim was most recently 
denied by the RO in December 1995, and the veteran did not 
perfect an appeal of the RO's denial; it is therefore final.  
38 U.S.C.A. § 7105 (West 2002).    

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the RO denied the veteran's 1995 service 
connection claim, it found no evidence that the appellant's 
current respiratory disability had been incurred during 
military service.  For the reasons to be discussed below, 
evidence submitted since that December 1995 decision is not 
new and material, and his service connection claim cannot be 
reopened.  

In support of his claim, the veteran has submitted both VA 
and private medical treatment records from various providers.  
These records confirm current and ongoing treatment for a 
respiratory disability, for which the appellant has received 
medication and other medical care.  His current diagnoses 
include bronchopneumonitis, bronchitis, an upper respiratory 
infection, and pulmonary fibrosis.  A July 2004 VA treatment 
note shows results of a high resolution CT study.  Findings 
were negative for evidence of interstitial fibrosis.  This 
evidence is new, in that it was not of record at the time of 
the 1995 denial, but it is not material, as it does not 
suggest the onset of any current respiratory disability 
related to military service.  These VA and private treatment 
records, by themselves or in connection with evidence 
previously assembled, are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  At the time of the December 1995 denial, the RO 
conceded that the appellant had current diagnoses of a 
respiratory disability.  At the time of the veteran's initial 
claim, a current diagnosis of interstitial pulmonary fibrosis 
was noted by the RO.  Thus, VA and private medical evidence 
of current treatment for a respiratory disorder does not 
establish earlier onset of such a disability and verifies 
medical evidence of record and considered in the 1995 
decision; thus it is cumulative and redundant of prior 
evidence.  These more recent treatment records confirm only 
that the appellant has received post-service medical 
treatment for a respiratory disorder.  The evidence is not 
new and material evidence because it is cumulative and 
redundant of the evidence already of record.  It cannot be 
used to reopen the appellant's claim.  

The Board notes that accompanying his August 2000 Notice of 
Disagreement, the veteran also submitted copies of his 
service medical records.  His original service medical 
records were of record at the time of the December 1995 
denial, and were considered by the RO at that time.  Thus, 
copies of these same records already before VA in 1995 are 
not new and material.  

Finally, the appellant has offered his own and other lay 
assertions that his current respiratory disability began 
during active military service.  However, lay assertions 
regarding medical causation and etiology do not constitute 
new and material evidence.  Moray, supra; see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the appellant has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a respiratory disability.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.


ORDER

The appellant having submitted no new and material evidence, 
his application to reopen his service connection claim for a 
respiratory disability is denied.  





	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


